                            Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 1 of 59



               APPENDIX B—MOST SIGNIFICANT DISPUTED CLAIM TERMS FOR CONSTRUCTION

      A.      U.S. Patent No. RE 43,633

                                                  U.S. PATENT NO. RE 43,633
   Disputed Term                Claim(s)           Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                      and Supporting Evidence                      and Supporting Evidence
1. “beginning position        ’633 patent:                                                    No construction necessary or, in the
                                                 “first character position of a textual
address of [a] textual        17, 62, 101, 146                                                alternative:
                                                 source material”
source material stored in                                                                     “the address at which source material
an electronic database”                                                                       starts in an electronic database”
                                                 Intrinsic Evidence:
                                                                                              Intrinsic Evidence:
                                                 (‘633 Patent, Fig. 1 and 2 and 5:15-34
                                                                                              ’633 Patent, 7:30-49; U.S. Patent No.
                                                 (“A text file 10 and/or a multimedia
                                                                                              5,822,720 Prosecution History, Jan. 16,
                                                 source 14, consisting of an audio/video
                                                                                              1996 Response to Office Action, pp. 7-
                                                 file 11 and synchronized text 13, which
                                                                                              8, 10-11; April 2, 1996 Final Rejection,
                                                 may include sound, images, and/ or
                                                                                              p. 2-3; May 28, 1996 Response to Office
                                                 video is edited during construction of a
                                                                                              Action, pp. 2-7; July 8, 1996 Response
                                                 linked text database by a visual editor 19
                                                 that used to build a wordified database      to Office Action, pp. 6-7.
                                                 20. The database 20 sources a grammar        U.S. Patent No. 5,146,552 to Cassorla,
                                                 parser 23 and a link engine 22 that          Abstract, 1:55-57, 2:23-25, 2:36-44;
                                                 builds an index 21 which, in turn,           6:14-42; 8:27-38; Fig. 2, 3, 6.
                                                 locates each textual and audio/video         Extrinsic Evidence:
                                                 reference in the source material. The
                                                 index provides a location for each           Supplemental Declaration of Jon
                                                 reference in a database 12 that includes a   Weissman (¶¶ 4-13), Exhibits 1-7.
                                                 relational database engine 15, and           Materials from prior Sentius litigations,
                                                 linkable entities, such as text references   including:
                                                 16, audio references 17, graphic
                                                 references 18, and the like.                 Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 The link engine 22 outputs the selected      2233 (N.D. Cal.), Claim Construction
                                                 text to a word list 28 derived from the      Order (pp. 20, 35)

Supplemental Joint Claim Construction and                          1                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                         Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 2 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                      and Supporting Evidence                      and Supporting Evidence
                                                 input text file 10 and/or audio/video        Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 information 14, and also outputs the         2233 (N.D. Cal.), Opening Claim
                                                 reference information 24, consisting of      Construction Brief of Sentius (pp. 2, 8-
                                                 linkable entities 25, 26, 27, which are      9).
                                                 derived from the indexed database 12.        Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 The indexor/viewer 29 creates a multi-       2233 (N.D. Cal.), Joint Claim
                                                 media resource 30, such as a file 33 that    Construction Statement from Flyswat
                                                 was processed as described above to          Litigation, Ex. A
                                                 produce a data resource 34, an offset
                                                 index 35, and linked entities 36 to the      Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 data resource for access by the user.”);     2233 (N.D. Cal.), Summary Judgement
                                                                                              Order (p. 14) and related briefing.
                                                 6:48-64 (“FIG. 2 is a flow diagram in        Sentius v. Blackberry, No. 2:16-cv-
                                                 which the mechanism for indexing and         00773 (E.D. Tex.), Joint Claim
                                                 linking text to external references is       Construction Chart
                                                 shown according to the invention. To
                                                 find a reference to a particular word or     Inventor and expert depositions
                                                 other selected entry displayed on the        transcripts from prior litigations.
                                                 screen, the user clicks the text that is
                                                 viewed with a pointing device, such as a
                                                 mouse (200). The click position is
                                                 determined and used to calculate an
                                                 offset value within the text (200). In the
                                                 example shown in FIG. 2, the user clicks
                                                 at a particular location, e.g. horizontal
                                                 and vertical coordinates 100 and 75,
                                                 respectively, and an offset value of 25 is
                                                 returned. The offset value is compared
                                                 to the start and end position indices
                                                 stored in a look-up table (201, 202). The

Supplemental Joint Claim Construction and                         2                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                         Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 3 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                      and Supporting Evidence                     and Supporting Evidence
                                                 link between the selected text and the
                                                 external reference is resolved (203), and
                                                 the external reference is retrieved and
                                                 displayed to the user (204). In the
                                                 example of FIG. 2 an offset of 25 is
                                                 located at the look-up table location
                                                 having a start point of 20 and an end
                                                 point of 27 and is linked to text located
                                                 at position 200.”);

                                                 7:3-49 (“Word Cuts. The word cutting
                                                 process is accomplished using a simple
                                                 visual editor, for example a point and
                                                 click system using a pointing device,
                                                 such as a mouse. The process divides the
                                                 text into the individual components of
                                                 text that are linked with the additional
                                                 reference material. The original text is
                                                 provided by a publisher in electronic
                                                 form in a raw binary text format (e.g. an
                                                 ASCII text file or other word processor
                                                 file). This text is then divided up into the
                                                 component word or phrases in
                                                 preparation for the next step.
                                                 Compilation. After linking, the text and
                                                 references are compiled. During
                                                 compilation, the cut text is reassembled
                                                 to create an image of the text that the
                                                 end user sees. At this point additional
                                                 formatting may be applied to the text for

Supplemental Joint Claim Construction and                          3                                   Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                         Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 4 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 final display. Indices of the component
                                                 words and phrases are built with links to
                                                 the reference material and duplicate
                                                 references are consolidated to conserve
                                                 memory and storage requirements. A
                                                 key feature of the system format is the
                                                 method by which the original book text
                                                 is indexed and linked with the external
                                                 references. During the compile process
                                                 an image of the text is created. When the
                                                 image is created, the cuts are indexed
                                                 based upon the position offset from the
                                                 beginning of the text. The start and end
                                                 points of the cut text are recorded in a
                                                 look-up table along with the links to
                                                 external references. The number and
                                                 type of links for any component is
                                                 dynamic. This means that a single entry
                                                 could have several different references
                                                 attached to it, each containing different
                                                 forms of data.
                                                 The user interacts with the electronic
                                                 book using a pointing device. When the
                                                 user "clicks" within the text image, the
                                                 location of the pointer is determined.
                                                 The location is converted into a position
                                                 offset from the beginning of the text and
                                                 used to determine which component
                                                 word or phrase was selected. The
                                                 process involves comparing the offset

Supplemental Joint Claim Construction and                         4                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                         Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 5 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 with the start and end values stored in
                                                 the look-up table as discussed above in
                                                 connection with FIG. 2. When the offset
                                                 value falls between a component's start
                                                 and end points, a match is made and the
                                                 external references can be resolved.”)


                                                 Extrinsic Evidence:

                                                 Sentius v BlackBerry, No. 2:16 -cv-
                                                 00773 (E.D. Tex.) Agreed Claim
                                                 Construction Order, p. 1 (Doc. 87)

                                                 Declaration of V. Madisetti, ¶27, 32,
                                                 60-64, 81, 99, 110-112.
                                                 Supplemental Declaration of V.
                                                 Madisetti, ¶¶ 4-11.
                                                 Bookman Deposition, Vol. II (Exh. 28)
                                                 331:10-24.
                                                 Madisetti Deposition (Exh. 29) 36:25-
                                                 40:23, 42:23-43, 51:12-23, 56:14-57:5,
                                                 63:16-21
Sentius’ Impact Statement: Sentius does not view the variance in the parties’ proposed constructions as impactful on the issue of
infringement of the claims in the ‘633 Patent where this term appears.
Zoho’s Impact Statement: Adopting Zoho’s construction for the address-related terms will establish that Zoho does not infringe
the patents because it does not use byte-related offsets to find words or characters in the text.


Supplemental Joint Claim Construction and                         5                                   Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                         Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 6 of 59



                                                  U.S. PATENT NO. RE 43,633
    Disputed Term              Claim(s)            Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                      and Supporting Evidence                      and Supporting Evidence
2. “starting point          ’633 patent:         “starting character position”                “an offset value from the beginning
address”                    17, 22, 62, 101,                                                  position address to the starting point”
“ending point address”      106, 146             “ending character position”                  “an offset value from the beginning
                                                                                              position address to the ending point”
                                                 Intrinsic Evidence:                          Intrinsic Evidence:
                                                                                              ’633 patent: 6:55-67, 7:30-49; U.S.
                                                 (‘633 Patent, Fig. 1 and 2 and 5:15-34       Patent No. 5,822,720 Prosecution
                                                 (“A text file 10 and/or a multimedia         History, Jan. 16, 1996 Response to
                                                 source 14, consisting of an audio/video      Office Action, pp. 7-8, 10-11; April 2,
                                                 file 11 and synchronized text 13, which      1996 Final Rejection, p. 2-3; May 28,
                                                 may include sound, images, and/ or           1996 Response to Office Action, pp. 2-
                                                 video is edited during construction of a     7; July 8, 1996 Response to Office
                                                 linked text database by a visual editor 19   Action, pp. 6-7.
                                                 that used to build a wordified database      U.S. Patent No. 5,146,552 to Cassorla,
                                                 20. The database 20 sources a grammar        Abstract, 1:55-57, 2:23-25, 2:36-44;
                                                 parser 23 and a link engine 22 that          6:14-42; 8:27-38; Fig. 2, 3, 6.
                                                 builds an index 21 which, in turn,
                                                 locates each textual and audio/video         Extrinsic Evidence:
                                                 reference in the source material. The        Supplemental Declaration of Jon
                                                 index provides a location for each           Weissman (¶¶ 4-13), Exhibits 1-7.
                                                 reference in a database 12 that includes a
                                                 relational database engine 15, and           Materials from prior Sentius litigations,
                                                 linkable entities, such as text references   including:
                                                 16, audio references 17, graphic             Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 references 18, and the like.                 2233 (N.D. Cal.), Claim Construction
                                                 The link engine 22 outputs the selected      Order
                                                 text to a word list 28 derived from the
                                                 input text file 10 and/or audio/video
                                                 information 14, and also outputs the

Supplemental Joint Claim Construction and                          6                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                         Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 7 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                      and Supporting Evidence                      and Supporting Evidence
                                                 reference information 24, consisting of      Sentius v. Blackberry, No. 2:16-cv-
                                                 linkable entities 25, 26, 27, which are      00773 (E.D. Tex.), Joint Claim
                                                 derived from the indexed database 12.        Construction Chart (Dkt. 73)
                                                 The indexor/viewer 29 creates a multi-       Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 media resource 30, such as a file 33 that    2233 (N.D. Cal.), Summary Judgment
                                                 was processed as described above to          Order and related briefing.
                                                 produce a data resource 34, an offset
                                                 index 35, and linked entities 36 to the      Inventor and expert depositions
                                                 data resource for access by the user.”);     transcripts from prior litigations.

                                                 6:48-64 (“FIG. 2 is a flow diagram in
                                                 which the mechanism for indexing and
                                                 linking text to external references is
                                                 shown according to the invention. To
                                                 find a reference to a particular word or
                                                 other selected entry displayed on the
                                                 screen, the user clicks the text that is
                                                 viewed with a pointing device, such as a
                                                 mouse (200). The click position is
                                                 determined and used to calculate an
                                                 offset value within the text (200). In the
                                                 example shown in FIG. 2, the user clicks
                                                 at a particular location, e.g. horizontal
                                                 and vertical coordinates 100 and 75,
                                                 respectively, and an offset value of 25 is
                                                 returned. The offset value is compared
                                                 to the start and end position indices
                                                 stored in a look-up table (201, 202). The
                                                 link between the selected text and the
                                                 external reference is resolved (203), and

Supplemental Joint Claim Construction and                         7                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                         Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 8 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                      and Supporting Evidence                     and Supporting Evidence
                                                 the external reference is retrieved and
                                                 displayed to the user (204). In the
                                                 example of FIG. 2 an offset of 25 is
                                                 located at the look-up table location
                                                 having a start point of 20 and an end
                                                 point of 27 and is linked to text located
                                                 at position 200.”);

                                                 7:3-49 (“Word Cuts. The word cutting
                                                 process is accomplished using a simple
                                                 visual editor, for example a point and
                                                 click system using a pointing device,
                                                 such as a mouse. The process divides the
                                                 text into the individual components of
                                                 text that are linked with the additional
                                                 reference material. The original text is
                                                 provided by a publisher in electronic
                                                 form in a raw binary text format (e.g. an
                                                 ASCII text file or other word processor
                                                 file). This text is then divided up into the
                                                 component word or phrases in
                                                 preparation for the next step.
                                                 Linking. The linking process takes the
                                                 text after the word cut process and links
                                                 it to an external reference. The database
                                                 20 sources a grammar parser 23 and a
                                                 link engine 22 that builds an index 21
                                                 which, in turn, locates each textual and
                                                 audio/video reference in the source
                                                 material. In the case of language

Supplemental Joint Claim Construction and                          8                                   Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                         Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 9 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term                Claim(s)           Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                      and Supporting Evidence                     and Supporting Evidence
                                                 learning, the component words and
                                                 phrases are linked to a foreign language
                                                 dictionary. In other cases, links may be
                                                 made to 20 other reference materials,
                                                 such as graphics and/or sound.

                                                 Extrinsic Evidence:


                                                 Declaration of V. Madisetti, ¶27-30,
                                                 32-35, 60, and 65-70.
                                                 Supplemental Declaration of V.
                                                 Madisetti, ¶¶ 4-12.
                                                 Bookman Deposition, Vol. II (Exh. 28)
                                                 331:10-24.
                                                 Madisetti Deposition (Exh. 29) 36:25-
                                                 40:23, 42:23-43, 51:12-23, 56:14-57:5,
                                                 63:16-21
Sentius’ Impact Statement: Zoho’s proposed construction of this term includes the term offset value which is Disputed Term No.
3. The inclusion of offset value (with Zoho’s proposed construction of that term) in the construction of the starting and ending point
address terms would have a substantial impact on the issue of infringement of the claims in the ‘633 Patent where these terms
appear.
Zoho’s Impact Statement: Adopting Zoho’s construction for the address-related terms will establish that Zoho does not infringe
the ’633 patent because it does not use byte-related offsets to find words or characters in the text.
3. “offset value”           ’633 patent:                                                     “distance in bytes from a beginning
                                                 “a value or distance from a beginning
                            17, 21, 22, 62,      point”                                      point”



Supplemental Joint Claim Construction and                         9                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 10 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction                 Zoho’s Proposed Construction
                                                      and Supporting Evidence                       and Supporting Evidence
                            101, 105, 106,                                                     Intrinsic Evidence:
                            146                  Dictionary/Treatise Definitions:              ’633 Patent, Fig. 2, 6:48-67, 7:30-49;
                                                                                               U.S. Patent No. 5,822,720 Prosecution
                                                                                               History, Jan. 16, 1996 Response to
                                                 Personal Computer Dictionary, p. 346,
                                                                                               Office Action, pp. 7-8, 10-11; April 2,
                                                 offset value “(1) Refers to a value added
                                                                                               1996 Final Rejection, p. 2-3; May 28,
                                                 to a base address to produce a second
                                                                                               1996 Response to Office Action, pp. 2-
                                                 address. For example, if B represents
                                                                                               7; July 8, 1996 Response to Office
                                                 address 100, then the expression, 9+5
                                                                                               Action, pp. 6-7.
                                                 would signify the address 105. The 5 in
                                                 the expression is the offset. Specifying      U.S. Patent No. 5,146,552 to Cassorla,
                                                 addresses using an offset is called           Abstract, 1:55-57, 2:23-25, 2:36-44;
                                                 relative addressing because the resulting     6:14-42; 8:27-38; Fig. 2, 3, 6.
                                                 address is relative to some other point.
                                                 Another word for offset is
                                                 displacement.”                                Extrinsic Evidence:
                                                                                               Supplemental Declaration of Jon
                                                                                               Weissman (¶¶ 4-13), Exhibits 1-7.
                                                 Intrinsic Evidence:
                                                                                               Materials from prior Sentius litigations
                                                 (‘633 Patent, Fig. 1 and 2 and                including:
                                                 5:26-49 (“The link engine 22 outputs the
                                                 selected text to a word list 28 derived       Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 from the input text file 10 and/or            2233 (N.D. Cal.), Claim Construction
                                                 audio/video information 14, and also          Order
                                                 outputs the reference information 24,         Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 consisting of linkable entities 25, 26, 27,   2233 (N.D. Cal.), Summary Judgement
                                                 which are derived from the indexed            Order and related briefing.
                                                 database 12. The indexor/viewer 29
                                                 creates a multi-media resource 30, such       Inventor and Expert Depositions
                                                 as a file 33 that was processed as            Transcripts, including: June 28, 2001

Supplemental Joint Claim Construction and                         10                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 11 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction                 Zoho’s Proposed Construction
                                                      and Supporting Evidence                       and Supporting Evidence
                                                 described above to produce a data             Deposition of Marc Bookman at 231:13-
                                                 resource 34, an offset index 35, and          16; June 29, 2001 Deposition of Marc
                                                 linked entities 36 to the data resource for   Bookman at 351:19-23.
                                                 access by the user.                           IBM Dictionary of Computing (1994),
                                                 A user interface 32 to the system             p. 475, offset
                                                 includes an electronic viewer 43 that
                                                 runs along with the system application        Microsoft Press, Computer Dictionary:
                                                 program 42 and provides the following         The Comprehensive Standard for
                                                 functional elements: index management         Business, School, Library, and Home,
                                                 37, user display 38, a table of contents      pp. 245 (1991), offset.
                                                 39, a pop-up display 40, and a personal       Alan Freedman, The Computer
                                                 dictionary 41. The electronic viewer          Glossary: The Complete Illustrated
                                                 module is used to view and read the           Dictionary, p. 276 (7th ed. 1995), offset
                                                 electronic books provided with the
                                                 language learning system.                     Philip E. Margolis, Random House
                                                 The module includes the following             Personal Computer Dictionary, p. 346
                                                 features:                                     (2nd ed. 1996), offset
                                                 1. One-click, pop-up information for all
                                                 words containing foreign language
                                                 words;
                                                 2. A word display palette; 3. A contents
                                                 menu for each book; 4. Search
                                                 functions; 5. Selectable browse and edit
                                                 modes; and 6. The ability to copy words
                                                 and associated information into personal
                                                 dictionary.”);

                                                 7:22-49 (“Compilation. After linking,
                                                 the text and references are compiled.
                                                 During compilation, the cut text is

Supplemental Joint Claim Construction and                         11                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 12 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 reassembled to create an image of the
                                                 text that the end user sees. At this point
                                                 additional formatting may be applied to
                                                 the text for final display. Indices of the
                                                 component words and phrases are built
                                                 with links to the reference material and
                                                 duplicate references are consolidated to
                                                 conserve memory and storage
                                                 requirements. A key feature of the
                                                 system format is the method by which
                                                 the original book text is indexed and
                                                 linked with the external references.
                                                 During the compile process an image of
                                                 the text is created. When the image is
                                                 created, the cuts are indexed based upon
                                                 the position offset from the beginning of
                                                 the text. The start and end points of the
                                                 cut text are recorded in a look-up table
                                                 along with the links to external
                                                 references. The number and type of links
                                                 for any component is dynamic. This
                                                 means that a single entry could have
                                                 several different references attached to
                                                 it, each containing different forms of
                                                 data.
                                                 The user interacts with the electronic
                                                 book using a pointing device. When the
                                                 user "clicks" within the text image, the
                                                 location of the pointer is determined.
                                                 The location is converted into a position

Supplemental Joint Claim Construction and                         12                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 13 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 offset from the beginning of the text and
                                                 used to determine which component
                                                 word or phrase was selected. The
                                                 process involves comparing the offset
                                                 with the start and end values stored in
                                                 the look-up table as discussed above in
                                                 connection with FIG. 2. When the offset
                                                 value falls between a component's start
                                                 and end points, a match is made and the
                                                 external references can be resolved.”)


                                                 Extrinsic Evidence:

                                                 Sentius v BlackBerry Agreed Claim
                                                 Construction Order, p.1 (“a value from a
                                                 beginning point”)


                                                 Declaration of V. Madisetti, ¶27, 32,
                                                 34-37, 60, and 71.
                                                 Supplemental Declaration of V.
                                                 Madisetti, ¶¶ 4-11.
                                                 Bookman Deposition, Vol. II (Exh. 28)
                                                 331:10-24.
                                                 Madisetti Deposition (Exh. 29) 36:25-
                                                 40:23, 42:23-43, 51:12-23, 56:14-57:5,
                                                 63:16-21


Supplemental Joint Claim Construction and                         13                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                          Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 14 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term                Claim(s)           Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                      and Supporting Evidence                     and Supporting Evidence
Sentius’ Impact Statement: Sentius believes that the construction of this term will have a substantial impact on the issue of
infringement of claims in the ‘633 Patent where this term appears.
Zoho’s Impact Statement: Adopting Zoho’s construction for the address-related terms will establish that Zoho does not infringe
the ’633 patent because it does not use byte-related offsets to find words or characters in the text.
4. “image of the source      ’633 patent:        “an image of the text displayed on a    “an image displayed on a computer
material” / “source          17, 101             computer screen derived from the source screen derived from the text created by
material image”                                  material”                               reassembly of the cut pieces of textual
                                                                                         source material”
                                                                                             Intrinsic Evidence:
                                                 Intrinsic Evidence:
                                                                                             ’633 Patent, 7:14-50; U.S. Patent No.
                                                 5:15-20 (“A text file 10 and/or a
                                                                                             5,822,720 Prosecution History, Jan. 16,
                                                 multimedia source 14, consisting of an
                                                                                             1996 Response to Office Action, pp. 7-
                                                 audio/video file 11 and synchronized
                                                                                             8, 10-11; April 2, 1996 Final Rejection,
                                                 text 13, which may include sound,
                                                                                             p. 2-3; May 28, 1996 Response to Office
                                                 images, and/or video is edited during
                                                                                             Action, pp. 2-7; July 8, 1996 Response
                                                 construction of a linked text database by
                                                                                             to Office Action, pp. 6-7.
                                                 a visual editor 19 that used to build a
                                                 wordified database 20.”)                    Extrinsic Evidence:
                                                                                             Materials from prior Sentius litigations
                                                                                             including:
                                                 7:20-43 (“In other cases, links may be
                                                 made to other reference materials, such     Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 as graphics and/or sound.                   2233 (N.D. Cal.), Claim Construction
                                                                                             Order (pp. 20-25)
                                                 Compilation
                                                                                             Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 After linking the text references are
                                                                                             2233 (N.D. Cal.), Opening Claim
                                                 compiled. During compilation, the cut
                                                 text is reassembled to create an image of   Construction Brief of Sentius (pp. 8-9).
                                                 the text that the end user sees. At this

Supplemental Joint Claim Construction and                         14                                     Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 15 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                      and Supporting Evidence                     and Supporting Evidence
                                                 point additional formatting may be          Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 applied to the text for final display.      2233 (N.D. Cal.), Summary Judgement
                                                 Indices of the component words and          Order and related briefing.
                                                 phrases are built with links to the         Inventor and Expert Depositions
                                                 reference material and duplicate            Transcripts.
                                                 references are consolidated to conserve
                                                 memory and storage requirements.
                                                 A Key feature of the system format is
                                                 the method by which the original book
                                                 text is indexed and linked with the
                                                 external references. During the compile
                                                 process an image of the text is created.
                                                 When the image is created, the cuts are
                                                 indexed based upon the position offset
                                                 from the beginning of the text. The start
                                                 and end points of the cut text are
                                                 recorded in a look-up table along with
                                                 the links to external references. The
                                                 number and type of links for any
                                                 component is dynamic. This means that
                                                 a single entry could have several
                                                 different references attached to it, each
                                                 containing different forms of data.
                                                 The user interacts with the electronic
                                                 book using a pointing device. When the
                                                 user “clicks” within the text image, the
                                                 location of the pointer is determined.
                                                 The location is converted into a position
                                                 offset from the beginning of the text and

Supplemental Joint Claim Construction and                         15                                     Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 16 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction                 Zoho’s Proposed Construction
                                                      and Supporting Evidence                       and Supporting Evidence
                                                 used to determine which component
                                                 word or phrase was selected.”)


                                                 Extrinsic Evidence:
                                                 Declaration of V. Madisetti, ¶ 34, 60,
                                                 62, 64, 73-75, 76, 82, 99, 103-105, 107-
                                                 109, 116.
Sentius’ Impact Statement: Sentius believes that the construction of this term will have a slight to moderate impact on the issue of
infringement of claims in the ‘633 Patent where this term appears.
Zoho’s Impact Statement: Adopting Zoho’s construction will establish that Zoho does not infringe the ’633 patent because it does
not perform the cutting, linking, and reassembly of image portions as claimed.
5. “look-up table”          ’633 patent:                                                       “an array or matrix of data that contains
                                                 “a data structure that contains values
                            17, 21, 62, 101,                                                   values for searching”
                                                 for searching or retrieving”
                            105, 146                                                           Intrinsic Evidence:
                                                 Dictionary/Treatise Definitions:              ’633 Patent, Fig. 2, 6:48-67, 7:30-49,
                                                                                               U.S. Patent No. 5,822,720 Prosecution
                                                 Christensson, P. (2007, October 17)           History, Jan. 16, 1996 Response to
                                                 Array Definition, “An array is a data         Office Action, pp. 7-8, 10-11; April 2,
                                                 structure that contains a group of            1996 Final Rejection, p. 2-3; May 28,
                                                 elements. Typically, these elements are       1996 Response to Office Action, pp. 2-
                                                 all of the same data type, such as an         7; July 8, 1996 Response to Office
                                                 integer or string. Arrays are commonly        Action, pp. 6-7.
                                                 used in computer programs to organize
                                                 data so that a related set of values can be
                                                 easily sorted or searched. For example, a     Extrinsic Evidence:
                                                 search engine may use an array to store
                                                 Web pages found in a search performed
Supplemental Joint Claim Construction and                         16                                       Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 17 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                      and Supporting Evidence                     and Supporting Evidence
                                                 by the user. When displaying the results,   Materials from prior Sentius litigations,
                                                 the program will output one element of      including:
                                                 the array at a time. This may be done for   Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 a specified number of values or until all   2233 (N.D. Cal.), Claim Construction
                                                 the values stored in the array have been    Order
                                                 output.
                                                                                           Sentius Corp. v. Flyswat Inc., No. C 00-
                                                 Microsoft Press Computer Dictionary, 2233 (N.D. Cal.), Summary Judgement
                                                 The Comprehensive Standard for            Order and related briefing.
                                                 Business, School, Library and Home,       Sentius v. Blackberry, No. 2:16-cv-
                                                 (1991) pgs. 216-217, lookup definition, 00773 (E.D. Tex.), Joint Claim
                                                 “A function, often built into spreadsheet Construction Chart (Dkt. 73)
                                                 programs, in which a previously
                                                 constructed table of values called a      Inventor and expert depositions
                                                 lookup table is searched for a desired    transcripts from prior litigations.
                                                 item of information. A lookup table,      The Computer Desktop Encyclopedia, p.
                                                 similar to a tax table, consists of rows  527 (2nd ed. 1999)
                                                 and columns of data. A lookup function
                                                 examines the table either horizontally or McGraw-Hill, Dictionary of Scientific
                                                 vertically and then retrieves the data    and Technical Terms, p. 1168 (5th ed.
                                                 (income tax, for example) that            1994)
                                                 corresponds to the argument (head of      Microsoft Press, Computer Dictionary:
                                                 household, $40,000 annual income)         The Comprehensive Standard for
                                                 specified as part of the lookup function. Business, School, Library, and Home,
                                                                                           pp. 216-17 (1991).
                                                 Intrinsic Evidence:
                                                                                           Alan Freedman, The Computer
                                                 (‘633 Patent, Figures 1 and 2)            Glossary: The Complete Illustrated
                                                                                           Dictionary, p. 228 (7th ed. 1995).
                                                 6:48-67 (“FIG. 2 is a flow diagram in
                                                 which the mechanism for indexing and

Supplemental Joint Claim Construction and                         17                                     Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 18 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 linking text to external references is
                                                 shown according to the invention. To
                                                 find a reference to a particular word or
                                                 other selected entry displayed on the
                                                 screen, the user clicks the text that is
                                                 viewed with a pointing device, such as
                                                 a mouse (200). The click position is
                                                 determined and used to calculate an
                                                 offset value within the text (200). In
                                                 the example shown in FIG. 2, the user
                                                 clicks at a particular location, e.g.
                                                 horizontal and vertical coordinates 100
                                                 and 75, respectively, and an offset
                                                 value of 25 is returned. The offset
                                                 value is compared to the start and end
                                                 position indices stored in a look-up
                                                 table (201, 202). The link between the
                                                 selected text and the external reference
                                                 is resolved (203), and the external
                                                 reference is retrieved and displayed to
                                                 the user (204). In the example of FIG.
                                                 2 an offset of 25 is located at the look-
                                                 up table location having a start point of
                                                 20 and an end point of 27 and is linked
                                                 to text located at position 200. As can
                                                 be seen from the look-up table (202),
                                                 the link may be to text, sound, pictures,
                                                 and video. In the example, the text
                                                 linkage is to the English language word
                                                 "Japanese economy".”);

Supplemental Joint Claim Construction and                         18                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 19 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 7:30-49 (“A key feature of the system
                                                 format is the method by which the
                                                 original book text is indexed and linked
                                                 with the external references. During the
                                                 compile process an image of the text is
                                                 created. When the image is created, the
                                                 cuts are indexed based upon the
                                                 position offset from the beginning of
                                                 the text. The start and end points of the
                                                 cut text are recorded in a look-up table
                                                 along with the links to external
                                                 references. The number and type of
                                                 links for any component is dynamic.
                                                 This means that a single entry could
                                                 have several different references
                                                 attached to it, each containing different
                                                 forms of data.
                                                 The user interacts with the electronic
                                                 book using a pointing device. When
                                                 the user "clicks" within the text image,
                                                 the location of the pointer is
                                                 determined. The location is converted
                                                 into a position offset from the
                                                 beginning of the text and used to
                                                 determine which component word or
                                                 phrase was selected. The process
                                                 involves comparing the offset with the
                                                 start and end values stored in the look-
                                                 up table as discussed above in
                                                 connection with FIG. 2. When the

Supplemental Joint Claim Construction and                         19                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 20 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 offset value falls between a
                                                 component's start and end points, a
                                                 match is made and the external
                                                 references can be resolved.”);

                                                 8:29-32 (“The electronic viewer
                                                 module provides the following
                                                 pulldown menus: File, Edit, Words,
                                                 View. The File Menu includes: 1.
                                                 Open (opens up a book for reading)”);
                                                 and

                                                 8:39-48 (“The Edit Menu Includes: 1.
                                                 Undo (undoes a previously deleted
                                                 entry in the personal dictionary fields);
                                                 2. Cut (cuts a highlighted block of text
                                                 in the personal dictionary fields); 3.
                                                 Copy (copies the selected text into the
                                                 clipboard in either the electronic
                                                 viewer module or the personal
                                                 dictionary); and 4. Paste (pastes the
                                                 copied text into the target field in the
                                                 personal dictionary)”).

                                                 Extrinsic Evidence:

                                                 Declaration of V. Madisetti, ¶30, 35,
                                                 37, 47, 49, 60, 66, and 72.



Supplemental Joint Claim Construction and                         20                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                         Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 21 of 59



                                                  U.S. PATENT NO. RE 43,633
    Disputed Term                Claim(s)           Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                       and Supporting Evidence                     and Supporting Evidence
Sentius’ Impact Statement: Sentius believes that the construction of this term could potentially impact the issue of infringement
of those claims where the term appears in the ‘633 Patent depending on the definitions of array and matrix which are part of Zoho’s
proposed construction.
Zoho’s Impact Statement: Adopting Zoho’s construction will limit the set of structures that Sentius can point to as the claimed
“look-up table” to those which are actually a “table” rather than an arbitrary data structure. This will establish that Zoho does not
infringe the ’633 patent because the only plausible structure does not meet the other claim requirements.
6. “means for compiling       ’633 patent:       Function: “compiling the source material Subject to §112 ¶ 6.
the source material image     19, 103            image from at least the plurality of     Function (agreed): “compiling the
from at least the plurality
                                                 discrete pieces”                         source material image from at least the
of discrete pieces”                                                                       plurality of discrete pieces”
                                                 Structure: “a computer having a visual
                                                 editor and user interface programmed to Structure: None/indefinite
                                                 perform the recited function, and        Extrinsic Evidence:
                                                 equivalents thereof”
                                                                                          Declaration of Jon Weissman (¶¶ 71-77)
                                                 Intrinsic Evidence:

                                                 (‘633 Patent, Figures 1, 2 and 3; and
                                                 5:34-65; (“A user interface 32 to the
                                                 system includes an electronic viewer 43
                                                 that runs along with the system
                                                 application program 42 and provides the
                                                 following functional elements: index
                                                 management 37, user display 38, a table
                                                 of contents 39, a pop-up display 40, and
                                                 a personal dictionary 41.
                                                 The electronic viewer module is used to
                                                 view and read the electronic books
                                                 provided with the language learning
                                                 system. The module includes the
Supplemental Joint Claim Construction and                         21                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 22 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 following features: 1. One-click, pop-up
                                                 information for all words containing
                                                 foreign language words; 2. A word
                                                 display palette; 3. A contents menu for
                                                 each book; 4. Search functions; 5.
                                                 Selectable browse and edit modes; and
                                                 6. The ability to copy words and
                                                 associated information into personal
                                                 dictionary.
                                                 The personal dictionary is a relational
                                                 database that is optimized to manage and
                                                 study words. Unlike electronic
                                                 dictionaries, where only the word entries
                                                 of the dictionary are searchable, the
                                                 personal dictionary of the system herein
                                                 allows one to search on each of eight or
                                                 more keys associated with a word. The
                                                 following functions are supported by the
                                                 personal dictionary: 1. Display of words
                                                 in an easy to read, easy to access format;
                                                 2. Full relational database capabilities
                                                 for the following: the word, the
                                                 pronunciation, English reference, notes,
                                                 category, source, priority, and review
                                                 date; 3. Search capabilities for any item;
                                                 4. Capabilities to store an unlimited
                                                 number of words; 5. A flash word
                                                 feature to allow self-testing in sorted or
                                                 random order; and 6. Capabilities to
                                                 review words sorted by any word key.”)

Supplemental Joint Claim Construction and                         22                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 23 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence

                                                 6:48-57, (“FIG. 2 is a flow diagram in
                                                 which the mechanism for indexing and
                                                 linking text to external references is
                                                 shown according to the invention. To
                                                 find a reference to a particular word or
                                                 other selected entry displayed on the
                                                 screen, the user clicks the text that is
                                                 viewed with a pointing device, such as a
                                                 mouse (200). The click position is
                                                 determined and used to calculate an
                                                 offset value within the text (200). In the
                                                 example shown in FIG. 2, the user clicks
                                                 at a particular location, e.g. horizontal
                                                 and vertical coordinates 100 and 75,
                                                 respectively, and an offset value of 25 is
                                                 returned.”)

                                                 7:22-49 (“Compilation. After linking,
                                                 the text and references are compiled.
                                                 During compilation, the cut text is
                                                 reassembled to create an image of the
                                                 text that the end user sees. At this point
                                                 additional formatting may be applied to
                                                 the text for final display. Indices of the
                                                 component words and phrases are built
                                                 with links to the reference material and
                                                 duplicate references are consolidated to
                                                 conserve memory and storage
                                                 requirements. A key feature of the

Supplemental Joint Claim Construction and                         23                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 24 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 system format is the method by which
                                                 the original book text is indexed and
                                                 linked with the external references.
                                                 During the compile process an image of
                                                 the text is created. When the image is
                                                 created, the cuts are indexed based upon
                                                 the position offset from the beginning of
                                                 the text. The start and end points of the
                                                 cut text are recorded in a look-up table
                                                 along with the links to external
                                                 references. The number and type of links
                                                 for any component is dynamic. This
                                                 means that a single entry could have
                                                 several different references attached to
                                                 it, each containing different forms of
                                                 data.
                                                 The user interacts with the electronic
                                                 book using a pointing device. When the
                                                 user "clicks" within the text image, the
                                                 location of the pointer is determined.
                                                 The location is converted into a position
                                                 offset from the beginning of the text and
                                                 used to determine which component
                                                 word or phrase was selected. The
                                                 process involves comparing the offset
                                                 with the start and end values stored in
                                                 the look-up table as discussed above in
                                                 connection with FIG. 2. When the offset
                                                 value falls between a component's start


Supplemental Joint Claim Construction and                        24                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 25 of 59



                                                 U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction           Zoho’s Proposed Construction
                                                      and Supporting Evidence                 and Supporting Evidence
                                                 and end points, a match is made and the
                                                 external references can be resolved.”)

                                                 Extrinsic Evidence:

                                                 Document Image Understanding:
                                                 Geometric and Logical Layout, pp.
                                                 386-389. (“Document Image
                                                 Understanding: Geometric and Logical
                                                 Layout” by Robert Haralick 1994),
                                                 describes how technical documents are
                                                 opened and loaded into word processor
                                                 software so that its structure may be
                                                 determined, and the document may be
                                                 cut/parsed into its logical discrete
                                                 pieces; e.g., text (words and phrases)
                                                 and non-text (images), portions, through
                                                 steps such as segmentation. Refer to
                                                 Page 386, Col. 1; Page 386, Col. 2; Page
                                                 387, Col. 1; Page 389, Col. 1.”)

                                                 A Structure Editor for Abstract
                                                 Document Objects, pp. 418, 412, and
                                                 430-435. (“A Structure Editor for
                                                 Abstract Document Objects” by Gary
                                                 Kimura (1986), is several decades old,
                                                 and describes how common operating
                                                 systems support document viewers and
                                                 editors. It describes how objects are
                                                 selected by their absolute or relative

Supplemental Joint Claim Construction and                        25                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 26 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                      and Supporting Evidence                    and Supporting Evidence
                                                 positions when opened, viewed and
                                                 edited (See p 418). It also discloses how
                                                 selection is done through use of
                                                 keystrokes (p 422). Figure 16 describes
                                                 the commonly used structure for these
                                                 routine features in word processors and
                                                 computer operating systems, with
                                                 support for common editing and viewing
                                                 operations (p 430- p 435) including type,
                                                 move, copy, edit, delete, and other such
                                                 commands on objects. It also explains
                                                 the routine nature of display operations
                                                 (“'Formatting and viewing a document
                                                 for editing or reading involves mapping
                                                 its abstract representation to a concrete
                                                 representation (formatting) and then to a
                                                 display (viewing). The functions
                                                 described here are used for both editing
                                                 and reading; they are two distinct
                                                 functions:
                                                 • Viewing or visiting an object. This
                                                 involves creating windows on the screen
                                                 that correspond to the structure of the
                                                 document
                                                 •Putting a concrete image inside each
                                                 window. The content of a window either
                                                 corresponds to the object's raw data or is
                                                 the result of a formatting operation.”) (p.
                                                 422).”)


Supplemental Joint Claim Construction and                         26                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 27 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 Document Formatting Systems, pp. 419-
                                                 420, 422, 432 and 444-449. (“Document
                                                 Formatting Systems: Survey, Concepts
                                                 and Issues”, by Furuta et al (1982)
                                                 surveys document editing and viewing
                                                 systems available several decades ago
                                                 and the routine support for typical
                                                 operations from the operating systems
                                                 and the editors. It discloses allocating,
                                                 mapping and placing objects (p 420, p
                                                 447-449). (“Within the object model
                                                 framework, we can consider the major
                                                 operations of document processing as
                                                 mappings from objects to objects.
                                                 Editing operations are defined as
                                                 mappings from either abstract to abstract
                                                 objects or concrete to concrete objects.
                                                 Conventional text editing operations
                                                 map logical text objects to logical text
                                                 objects; for example, a text insertion or
                                                 deletion may be a mapping from strings
                                                 to strings or from paragraphs to
                                                 paragraphs. Also, editing operations on
                                                 an already formatted document produce
                                                 concrete objects from concrete objects.
                                                 An example of this type of editing is
                                                 interactively inserting or deleting text
                                                 from an already formatted paragraph,
                                                 thereby mapping concrete paragraphs to
                                                 concrete paragraphs; interactive layout

Supplemental Joint Claim Construction and                        27                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 28 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 operations such as moving formatted
                                                 text, tables, or figures around a
                                                 document are also in this category.”) (p.
                                                 419)(“The abstract document editor is a
                                                 graphic version of the abstract object
                                                 module and uses the window object
                                                 module. The editor understands four
                                                 classes of commands: structural
                                                 viewing, content viewing, structural
                                                 editing, and data editing.”) (p. 432).”)
                                                 Ten Years of Window Systems, pp. 35-
                                                 37. ( “Ten Years of Window Systems –
                                                 A Retrospective View” by Warren
                                                 Teitelman, discloses how window
                                                 systems and languages such as Smalltalk
                                                 directly supported “cut and paste”, and
                                                 how text could be selected and inserted
                                                 through use of inbuilt commands (p 36).
                                                 Also disclosed is the use of address
                                                 spaces in Smalltalk 76 and Smalltalk
                                                 1980.”)
                                                 The Text Editor Sam, pp.6-8 and 18. (
                                                 “The Text Editor Sam: by Rob Pike, the
                                                 use of addresses and offsets are
                                                 disclosed (See p 6-8). The use of the
                                                 mouse for interactive editing for the
                                                 typical operations, such a select, delete,
                                                 cut and paste, etc. is also disclosed in
                                                 Figure 2 and Figure 4, for instance. The

Supplemental Joint Claim Construction and                         28                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 29 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 routine use of pointers, offsets and
                                                 addresses is also disclosed (See p 18).”)
                                                 U.S. Patent Nos, 5,436,637 and
                                                 5,581,670. (“In US Patent 5,436,637, the
                                                 use of standard operations such as cut,
                                                 paste, open, copy, delete, is shown in
                                                 Figure 6A-F (See also Col 2). Use of
                                                 offsets and addresses is also disclosed
                                                 (See Col 13).”)
                                                 (“The ability to convert bitmap positions
                                                 to locations within the document data
                                                 structures is disclosed in US Patent
                                                 5,581,670 (See Col 4 and Col 4).
                                                 Typical operations such as cut & paste,
                                                 delete and other selection operations are
                                                 disclosed (See Col 33-36).”)
                                                 Emacs - Version 18.59 and VI-
                                                 Version 3.0. (“Emacs -Version 18.59
                                                 (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                 VI (VIM) Version 3.0
                                                 (ftp://ftp.vim.org/pub/vim/unix) are
                                                 examples of two known visual editors
                                                 that were capable, in conjunction with a
                                                 processor’s operating system, of opening
                                                 a document and parsing, indexing and
                                                 displaying its words during editing.
                                                 These visual editors likewise could
                                                 select a display location where user
                                                 input was received and convert that

Supplemental Joint Claim Construction and                         29                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                         Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 30 of 59



                                                  U.S. PATENT NO. RE 43,633
    Disputed Term               Claim(s)           Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                      and Supporting Evidence                     and Supporting Evidence
                                                 display location into a position or
                                                 location within the document structure at
                                                 which the edit should take place. Either
                                                 of these visual editors would be a
                                                 suitable base upon which programming
                                                 could be added to achieve the claimed
                                                 functionality of creating look-up table
                                                 entries for certain words to be displayed
                                                 in pop-up windows alongside the
                                                 respective word when desired by a
                                                 user.”)

                                                 Declaration of V. Madisetti, ¶38-47,
                                                 60, 75, 76-80.
Sentius’ Impact Statement: Sentius believes that the construction of this term could have a moderate impact on the issue of
validity of dependent Claims 19 and 103 of the ‘633 Patent.
Zoho’s Impact Statement: Zoho’s proposal would render the relevant claims invalid as indefinite, because the specification fails to
disclose sufficient structure for the claimed function.
7. “means for converting     ’633 patent:                                                    Subject to §112 ¶ 6.
                                                 Function: “converting the display
the display address of the   17, 101             address of the selected discrete portion    Function (agreed): “converting the
selected discrete portion                        to an offset value from the beginning       display address of the selected discrete
to an offset value from                          position address”                           portion to an offset value from the
the beginning position
                                                 Structure: “a computer having a visual      beginning position address”
address”
                                                 editor and an electronic viewer module      Structure: None/indefinite
                                                 programmed to use an index to               Extrinsic Evidence:
                                                 determine the offset value from the
                                                 beginning position address of the           Declaration of Jon Weissman (¶¶ 59-
                                                                                             70)

Supplemental Joint Claim Construction and                         30                                     Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 31 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                      and Supporting Evidence                    and Supporting Evidence
                                                 selected horizontal and vertical
                                                 coordinates, and equivalents thereof”
                                                 Intrinsic Evidence:

                                                 (See, User interface 32, user display 38,
                                                 application program 42, data resource
                                                 34, offset index 35 and linked entities 36
                                                 of Fig. 1 together with mouse /position
                                                 200, look-up table 201/202, link 203 and
                                                 display 204 of Fig. 2 of the ‘633 Patent
                                                 and algorithm described in the ‘633
                                                 Patent at
                                                 Col. 5:19-38 (“The database sources a
                                                 grammar parser 23 and a link engine 22
                                                 that builds an index 21 which, 20 in turn,
                                                 locates each textual and audio/video
                                                 reference in the source material. The
                                                 index provides a location for each
                                                 reference in a database 12 that includes a
                                                 relational database engine 15, and
                                                 linkable entities, such as text references
                                                 16, audio references 17, graphic
                                                 references, and the like. The link engine
                                                 22 outputs the selected text to a word list
                                                 28 derived from the input text file 10
                                                 and/or audio/video information 14, and
                                                 also outputs the reference information
                                                 24, consisting of linkable entities 25, 26,
                                                 27, which are derived from the indexed
                                                 database 12. The indexor/viewer 29
Supplemental Joint Claim Construction and                         31                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 32 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                      and Supporting Evidence                    and Supporting Evidence
                                                 creates a multi-media resource 30, such
                                                 as a file 33 that was processed as
                                                 described above to produce a data
                                                 resource 34, an offset index 35, and
                                                 linked entities 36 to the data resource for
                                                 access by the user.
                                                 A user interface 32 to the system
                                                 includes an electronic viewer 43 that
                                                 runs along with the system application
                                                 program 42 and provides the following
                                                 functional elements: index management
                                                 37, user display 38, a table of contents
                                                 39, a pop-up display 40, and a personal
                                                 dictionary 41.”);

                                                 6:48:67 (“FIG. 2 is a flow diagram in
                                                 which the mechanism for indexing and
                                                 linking text to external references is
                                                 shown according to the invention. To
                                                 find a reference to a particular word or
                                                 other selected entry displayed on the
                                                 screen, the user clicks the text that is
                                                 viewed with a pointing device, such as a
                                                 mouse (200). The click position is
                                                 determined and used to calculate an
                                                 offset value within the text (200). In the
                                                 example shown in FIG. 2, the user clicks
                                                 at a particular location, e.g. horizontal
                                                 and vertical coordinates 100 and 75,
                                                 respectively, and an offset value of 25 is

Supplemental Joint Claim Construction and                         32                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 33 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 returned. The offset value is compared
                                                 to the start and end position indices
                                                 stored in a look-up table (201, 202). The
                                                 link between the selected text and the
                                                 external reference is resolved (203), and
                                                 the external reference is retrieved and
                                                 displayed to the user (204). In the
                                                 example of FIG. 2 an offset of 25 is
                                                 located at the look-up table location
                                                 having a start point of 20 and an end
                                                 point of 27 and is linked to text located
                                                 at position 200. As can be seen from the
                                                 look-up table (202), the link may be to
                                                 text, sound, pictures, and video. In the
                                                 example, the text linkage is to the
                                                 English language word "Japanese
                                                 economy".”);

                                                 7:22-49 (“Compilation. After linking,
                                                 the text and references are compiled.
                                                 During compilation, the cut text is
                                                 reassembled to create an image of the
                                                 text that the end user sees. At this point
                                                 additional formatting may be applied to
                                                 the text for final display. Indices of the
                                                 component words and phrases are built
                                                 with links to the reference material and
                                                 duplicate references are consolidated to
                                                 conserve memory and storage
                                                 requirements. A key feature of the

Supplemental Joint Claim Construction and                         33                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 34 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 system format is the method by which
                                                 the original book text is indexed and
                                                 linked with the external references.
                                                 During the compile process an image of
                                                 the text is created. When the image is
                                                 created, the cuts are indexed based upon
                                                 the position offset from the beginning of
                                                 the text. The start and end points of the
                                                 cut text are recorded in a look-up table
                                                 along with the links to external
                                                 references. The number and type of links
                                                 for any component is dynamic. This
                                                 means that a single entry could have
                                                 several different references attached to
                                                 it, each containing different forms of
                                                 data.
                                                 The user interacts with the electronic
                                                 book using a pointing device. When the
                                                 user "clicks" within the text image, the
                                                 location of the pointer is determined.
                                                 The location is converted into a position
                                                 offset from the beginning of the text and
                                                 used to determine which component
                                                 word or phrase was selected. The
                                                 process involves comparing the offset
                                                 with the start and end values stored in
                                                 the look-up table as discussed above in
                                                 connection with FIG. 2. When the offset
                                                 value falls between a component's start
                                                 and end points, a match is made and the

Supplemental Joint Claim Construction and                        34                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 35 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 external references can be resolved.”);
                                                 and

                                                 8:28-9:6 (“Using the Electronic Viewer
                                                 Module
                                                 The electronic viewer module provides
                                                 the following pulldown menus: File,
                                                 Edit, Words, View. The File Menu
                                                 includes: 1. Open (opens up a book for
                                                 reading); 2. Close (closes a book); 3.
                                                 Personal Dictionary (opens the personal
                                                 dictionary); 4. Import Words (imports a
                                                 tab delineated file into the personal
                                                 dictionary); 5. Export Words (exports a
                                                 tab delineated file into the personal
                                                 dictionary); and Quit (quits the
                                                 applications). The Edit Menu Includes:
                                                 1. Undo (undoes a previously deleted
                                                 entry in the personal dictionary fields);
                                                 2. Cut (cuts a highlighted block of text
                                                 in the personal dictionary fields); 3.
                                                 Copy (copies the selected text into the
                                                 clipboard in either the electronic viewer
                                                 module or the personal dictionary); and
                                                 4. Paste (pastes the copied text into the
                                                 target field in the personal dictionary).
                                                 The Words Menu includes: 1. Find
                                                 (displays the search dialogue box); 2.
                                                 Find Next (finds the next entry using the
                                                 previously entered search word); 3. Next

Supplemental Joint Claim Construction and                         35                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 36 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 (goes to the next word in the personal
                                                 dictionary based on the current sort
                                                 setting); 4. Prey (goes to the previous
                                                 word in the personal dictionary basic
                                                 based on the current sort setting); 5.
                                                 Jump to Text (umps from the personal
                                                 dictionary to the source of the word in
                                                 the original text); and 6. Flash Words
                                                 (displays the words in the personal
                                                 dictionary in slide show fashion). The
                                                 View Menu includes: 1. Browse (sets
                                                 the program to Browse Mode, indicated
                                                 by the arrow cursor);
                                                 2. Edit (sets the program to Edit Mode,
                                                 indicated by the I-beam cursor); 3. Show
                                                 Note Guides (displays the location of the
                                                 Notes in the text of the viewer); 4. Show
                                                 Notes (displays the Notes field in the
                                                 personal dictionary); 5. Show Info
                                                 (displays the Word Information and sort
                                                 control button in the personal
                                                 dictionary); and 6. Show Palette
                                                 (displays the Word Display Palette with
                                                 the electronic viewer module).”)

                                                 Extrinsic Evidence:

                                                 Sentius v. BlackBerry Agreed Claim
                                                 Construction Order, p.4 (“Function:
                                                 converting the display address of the

Supplemental Joint Claim Construction and                         36                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 37 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 selected discrete portion to an offset
                                                 value from the beginning position
                                                 address.
                                                 Structure: a computer having a visual
                                                 editor and an electronic viewer module
                                                 programmed to use an index to
                                                 determine the offset value from the
                                                 beginning position address of the
                                                 selected horizontal and vertical
                                                 coordinates, and equivalents thereof.
                                                 ('731 patent at 6:48-62; 7:29-39)”)

                                                 Sentius v Flyswat Claim Construction
                                                 Order, p. 38 (“Based on the foregoing,
                                                 "converting said address of said discrete
                                                 portion to an offset value from said
                                                 beginning address of said source
                                                 material image" means "converting the
                                                 screen coordinates of the selected
                                                 discrete portion of the source material
                                                 image into a byte offset value," with
                                                 pure byte offset meaning "the distance
                                                 from the starting point of data structure
                                                 stored in some electronic storage
                                                 medium" and its "value" determined by
                                                 adding the value of the offset to a "base
                                                 value starting position of the data
                                                 structure.")

                                                 Document Image Understanding:

Supplemental Joint Claim Construction and                         37                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 38 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 Geometric and Logical Layout, pp. 386-
                                                 389. (“Document Image Understanding:
                                                 Geometric and Logical Layout” by
                                                 Robert Haralick 1994), describes how
                                                 technical documents are opened and
                                                 loaded into word processor software so
                                                 that its structure may be determined, and
                                                 the document may be cut/parsed into its
                                                 logical discrete pieces; e.g., text (words
                                                 and phrases) and non-text (images),
                                                 portions, through steps such as
                                                 segmentation. Refer to Page 386, Col. 1;
                                                 Page 386, Col. 2; Page 387, Col. 1; Page
                                                 389, Col. 1.”)

                                                 A Structure Editor for Abstract
                                                 Document Objects, pp. 418, 412, and
                                                 430-435. ( “A Structure Editor for
                                                 Abstract Document Objects” by Gary
                                                 Kimura (1986), is several decades old,
                                                 and describes how common operating
                                                 systems support document viewers and
                                                 editors. It describes how objects are
                                                 selected by their absolute or relative
                                                 positions when opened, viewed and
                                                 edited (See p 418). It also discloses how
                                                 selection is done through use of
                                                 keystrokes (p 422). Figure 16 describes
                                                 the commonly used structure for these
                                                 routine features in word processors and

Supplemental Joint Claim Construction and                         38                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 39 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                      and Supporting Evidence                    and Supporting Evidence
                                                 computer operating systems, with
                                                 support for common editing and viewing
                                                 operations (p 430- p 435) including type,
                                                 move, copy, edit, delete, and other such
                                                 commands on objects. It also explains
                                                 the routine nature of display operations
                                                 (“'Formatting and viewing a document
                                                 for editing or reading involves mapping
                                                 its abstract representation to a concrete
                                                 representation (formatting) and then to a
                                                 display (viewing). The functions
                                                 described here are used for both editing
                                                 and reading; they are two distinct
                                                 functions:
                                                 • Viewing or visiting an object. This
                                                 involves creating windows on the screen
                                                 that correspond to the structure of the
                                                 document
                                                 •Putting a concrete image inside each
                                                 window. The content of a window either
                                                 corresponds to the object's raw data or is
                                                 the result of a formatting operation.”) (p.
                                                 422).”)
                                                 Document Formatting Systems, pp. 419-
                                                 420, 422, 432 and 444-449. (
                                                 “Document Formatting Systems: Suvey,
                                                 Concepts and Issues”, by Furuta et al
                                                 (1982) surveys document editing and
                                                 viewing systems available several
                                                 decades ago and the routine support for
Supplemental Joint Claim Construction and                         39                                  Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 40 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 typical operations from the operating
                                                 systems and the editors. It discloses
                                                 allocating, mapping and placing objects
                                                 (p 420, p 447-449). (“Within the object
                                                 model framework, we can consider the
                                                 major operations of document
                                                 processing as mappings from objects to
                                                 objects. Editing operations are defined
                                                 as mappings from either abstract to
                                                 abstract objects or concrete to concrete
                                                 objects. Conventional text editing
                                                 operations map logical text objects to
                                                 logical text objects; for example, a text
                                                 insertion or deletion may be a mapping
                                                 from strings to strings or from
                                                 paragraphs to paragraphs. Also, editing
                                                 operations on an already formatted
                                                 document produce concrete objects from
                                                 concrete objects. An example of this
                                                 type of editing is interactively inserting
                                                 or deleting text from an already
                                                 formatted paragraph, thereby mapping
                                                 concrete paragraphs to concrete
                                                 paragraphs; interactive layout operations
                                                 such as moving formatted text, tables, or
                                                 figures around a document are also in
                                                 this category.”) (p. 419)(“The abstract
                                                 document editor is a graphic version of
                                                 the abstract object module and uses the
                                                 window object module. The editor

Supplemental Joint Claim Construction and                         40                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 41 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 understands four classes of commands:
                                                 structural viewing, content viewing,
                                                 structural editing, and data editing.”)(p.
                                                 432).”)
                                                 Ten Years of Window Systems, pp. 35-
                                                 37. (“Ten Years of Window Systems –
                                                 A Retrospective View” by Warren
                                                 Teitelman, discloses how window
                                                 systems and languages such as Smalltalk
                                                 directly supported “cut and paste”, and
                                                 how text could be selected and inserted
                                                 through use of inbuilt commands (p 36).
                                                 Also disclosed is the use of address
                                                 spaces in Smalltalk 76 and Smalltalk
                                                 1980.”)
                                                 The Text Editor Sam, pp.6-8 and 18.
                                                 (“The Text Editor Sam: by Rob Pike, the
                                                 use of addresses and offsets are
                                                 disclosed (See p 6-8). The use of the
                                                 mouse for interactive editing for the
                                                 typical operations, such a select, delete,
                                                 cut and paste, etc. is also disclosed in
                                                 Figure 2 and Figure 4, for instance. The
                                                 routine use of pointers, offsets and
                                                 addresses is also disclosed (See p 18).”)
                                                 U.S. Patent Nos, 5,436,637 and
                                                 5,581,670. (“In US Patent 5,436,637, the
                                                 use of standard operations such as cut,
                                                 paste, open, copy, delete, is shown in

Supplemental Joint Claim Construction and                          41                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 42 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term               Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 Figure 6A-F (See also Col 2). Use of
                                                 offsets and addresses is also disclosed
                                                 (See Col 13)”)
                                                 (“The ability to convert bitmap positions
                                                 to locations within the document data
                                                 structures is disclosed in US Patent
                                                 5,581,670 (See Col 4 and Col 4).
                                                 Typical operations such as cut & paste,
                                                 delete and other selection operations are
                                                 disclosed (See Col 33-36).”)
                                                 Emacs - Version 18.59 and VI- Version
                                                 3.0. (“Emacs -Version 18.59
                                                 (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                 VI (VIM) Version 3.0
                                                 (ftp://ftp.vim.org/pub/vim/unix) are
                                                 examples of two known visual editors
                                                 that were capable, in conjunction with a
                                                 processor’s operating system, of opening
                                                 a document and parsing, indexing and
                                                 displaying its words during editing.
                                                 These visual editors likewise could
                                                 select a display location where user
                                                 input was received and convert that
                                                 display location into a position or
                                                 location within the document structure at
                                                 which the edit should take place. Either
                                                 of these visual editors would be a
                                                 suitable base upon which programming
                                                 could be added to achieve the claimed
                                                 functionality of creating look-up table
Supplemental Joint Claim Construction and                         42                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                           Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 43 of 59



                                                  U.S. PATENT NO. RE 43,633
   Disputed Term                Claim(s)           Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                      and Supporting Evidence                    and Supporting Evidence
                                                 entries for certain words to be displayed
                                                 in pop-up windows alongside the
                                                 respective word when desired by a
                                                 user”)

                                                 Declaration of V. Madisetti, ¶38-47,
                                                 60, 81-86.
Sentius’ Impact Statement: Sentius believes that the construction of this term will have a substantial impact on the issue of
validity of system Claims 17 and 101 of the ‘633 Patent.
Zoho’s Impact Statement: Zoho’s proposal would render the relevant claims invalid as indefinite, because the specification fails to
disclose sufficient structure for the claimed function.


      B.     U.S. Patent No. 7,672,985

                                                   U.S. PATENT NO. 7,672,985
    Disputed Term               Claim(s)           Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                      and Supporting Evidence                      and Supporting Evidence
8. “data objects              ’985 patent:       “computer readable data structures that     “computer-readable data structures that
associated with a term        1, 11, 20, 21      include data from [a/the] [term]            include data from [a/the] [term] database
database” /                                      database”                                   and rules for processing the one or more
                                                 Intrinsic Evidence:                         documents and linking content with
“data objects associated
                                                                                             identified terms”
with the term database” /
“data objects associated                         (‘985 Patent, 4:13-26 (“RichLink Term
                                                 Database 240. This module 240 is a          Intrinsic Evidence:
with a database”                                 library that contains all terms and
                                                 associated content that can be sorted and   ’985 Patent, Abstract; 4:13-26; 8:51-58;
                                                 queried, using business criteria to         9:1-13; 9:18-58; 9:59-10:14; 12:36-49;
                                                 organize into dictionaries of similar       Figs. 9B; Sept. 14, 2009 Response to
Supplemental Joint Claim Construction and                         43                                    Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 44 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                      and Supporting Evidence                      and Supporting Evidence
                                                 information. Content types such as text,    Office Action at11-12, 13-14; Dec. 1, 2009
                                                 image, Sound, Video, mixed media, and       Examiner Interview Summary; Dec. 28,
                                                 forms may be stored in this database.       2009 Notice of Allowance at 2-10.
                                                 There is a one-to-many relationship
                                                 developed between matching terms and        Extrinsic Evidence:
                                                 content associated with matching terms.
                                                 Content may be identified in a number       Materials from prior Sentius litigations,
                                                 of ways to allow automated                  including:
                                                 identification of the dictionary to which
                                                 it belongs. Examples of identification      Inventor and expert depositions transcripts
                                                 information are the publisher name,         from prior litigations.
                                                 sponsor name, site name, readership,
                                                 and sponsorship dates. Content may also
                                                 be associated with metadata to allow
                                                 automated identification of the category
                                                 to which it belongs.”);

                                                 8:51-58 (“The Richlink Processor
                                                 interacts with the Template Object 930
                                                 to identify the rules that should be used
                                                 in processing and the Lexicon Object
                                                 920 to identify what terms should be
                                                 tagged in the Source text. Tags in the
                                                 page identify whether a page should be
                                                 processed by the RichLink Processor or
                                                 not, denote sections of a page to be
                                                 processed, and indicate the template that
                                                 should be used in processing that
                                                 page/section.”);

                                                 9:1-10:14 (“When a file is sent to the
                                                 RichLink Processor, several operations
                                                 can be optionally run on the text. The
                                                 text may be parsed, the document
                                                 categorized, and page-level meta data
Supplemental Joint Claim Construction and                        44                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 45 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 tags added to the page. The document
                                                 content may be summarized. Matches
                                                 between terms on the page and terms
                                                 occurring in the Lexicon Object for
                                                 dictionaries specified by the template
                                                 used with this page are identified. A tag
                                                 is created around matched terms if meta
                                                 data or other criteria are met. Typically,
                                                 this tag is a hyperlink that leads to
                                                 additional annotational content, however
                                                 additional tag structures can be used.
                                                 Finally, the document may be inserted
                                                 into the Term Database as annotational
                                                 content for identified category key
                                                 words.
                                                 A user interface is provided which
                                                 allows administrative access to process
                                                 and queue controls, view, search and
                                                 sort log data, and process statistics.
                                                 Lexicon Object 920
                                                 The Lexicon Object provides a local
                                                 representation of the content of the Term
                                                 Database for use by the RichLink
                                                 Processor 910 so a direct connection to
                                                 the Term Database is not required and
                                                 the Term Database may be on a remote
                                                 server from the RichLink Processor. The
                                                 Lexicon Object contains data required to
                                                 match terms and create tags Such as a
                                                 representation of the terms in the
                                                 database optimized for fast matching by
                                                 the RichLink Processor, the TermID
                                                 from the Term Database, the
                                                 DictionaryID from the Term Database,
                                                 and other Term Database content for

Supplemental Joint Claim Construction and                         45                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 46 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 which fast access is required, such as
                                                 annotation content. The Lexicon Object
                                                 may be stored once on a single server
                                                 and accessed by all active Richlink
                                                 Processor instances running on that
                                                 server. Or it may be stored once on a
                                                 central server and accessed by active
                                                 RichLink Processor instances on
                                                 multiple servers. It can contain lexicons
                                                 for multiple dictionaries in a single
                                                 object instance.
                                                 Template Object 930
                                                 The Template Object provides a local
                                                 representation of the Template that
                                                 contains the rules for processing and
                                                 linking a file so a direct connection to
                                                 the Template Database is not required
                                                 and the Template Database may be on a
                                                 remote server from the RichLink
                                                 Processor. The Template Object
                                                 contains the rules required by the
                                                 RichLink Processor such as dictionaries
                                                 used for linking or as filters (stop word
                                                 lists), metadata criteria that must be met
                                                 when making a match, the format of the
                                                 tag to be inserted before and after a
                                                 matched term including macros to be
                                                 expanded by the RichLink Processor
                                                 with data specific to the matched term,
                                                 run-time processing options such as
                                                 limiting the number of matches found or
                                                 turning Stemming on and off, and any
                                                 code required to be placed into the page
                                                 to enable operation of the RichLink
                                                 Content Window or other applications.

Supplemental Joint Claim Construction and                         46                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 47 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 The Template Object may be stored
                                                 once on a single server and accessed by
                                                 all active Richlink Processor instances
                                                 running on that server. Or it may be
                                                 stored once on a central server and
                                                 accessed by active RichLink Processor
                                                 instances on multiple servers. It can
                                                 contain multiple templates in a single
                                                 object instance.Lexicon and Template
                                                 Manager 940 The Lexicon and Template
                                                 Manager insures that the Lexicon Object
                                                 920 and Template Object 930 are
                                                 synchronized with the Term and
                                                 Template Databases. When the server is
                                                 started, the manager is automatically
                                                 launched. It accesses the Term Database
                                                 to obtain the latest version of the
                                                 Lexicon Object for that server and
                                                 accesses the Template Database to
                                                 obtain the latest version of the Template
                                                 Object for that server, as shown in FIG.
                                                 9B. The Lexicon Object and Template.
                                                 Object are then stored in the server's
                                                 memory where they can be accessed by
                                                 any active Richlink Processor instances
                                                 running on that server.
                                                 The Lexicon and Template Manager
                                                 must log into the databases. Preferences
                                                 are enforced based on that login so the
                                                 server only obtains lexicons and
                                                 templates for which they have
                                                 privileges.
                                                 The Lexicon and Template Manager
                                                 may also be triggered via remote
                                                 request, such as an HTTP request, so

Supplemental Joint Claim Construction and                        47                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                         Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 48 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction               Zoho’s Proposed Construction
                                                      and Supporting Evidence                     and Supporting Evidence
                                                 manual refreshes of the Lexicon Object
                                                 and Template Object can occur while
                                                 the server is running. The Lexicon and
                                                 Template Manager also includes a timer
                                                 function to trigger scheduled refreshes
                                                 of the Lexicon Object and Template
                                                 Object.”); and Figures 9A and 9B)

                                                 Extrinsic Evidence:

                                                 Declaration of V. Madisetti, ¶48-50,
                                                 60, 89-90, 92, and 136.

Sentius’ Impact Statement: Zoho’s proposed construction of these terms differs from Sentius’ proposed construction by adding
limitations. If those limitations are included in the Court’s construction, that would have a substantial impact on the issue of
infringement of the claims of the ‘985 Patent where these terms appear.
Zoho’s Impact Statement: Adopting Zoho’s construction will establish that Zoho does not infringe the ’985 patent because the
purported data objects in its system—spellcheck dictionaries—do not include any rules for processing or linking content to terms.
9. “parsing one or more      ’985 patent:        “breaking one or more documents into       “breaking one or more documents into
documents to identify at     1, 11, 20, 21       segments to identify at least one term     segments and creating an index of those
least one term based on at                       based on at least one rule”                segments and using at least one rule to
least one rule”                                  breaking one or more source documents      identify at least one term in the index”
                                                 into segments to identify at least one     “breaking one or more source documents
“parsing one or more                             term based on at least one predetermined   into segments and creating an index of
                                                 rule
source documents to                                                                         those segments and using at least one
identify at least one term                                                                  predetermined rule to identify at least one
based on one or more                             DICTIONARY/TREATISE                        term in the index”
predetermined rules”                             DEFINITIONS:                         Intrinsic Evidence:
                                                 Microsoft Press Computer Dictionary.

Supplemental Joint Claim Construction and                        48                                     Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 49 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction                 Zoho’s Proposed Construction
                                                      and Supporting Evidence                       and Supporting Evidence
                                                 The Comprehensive Standard For               2:21-30; 6:50-7:4; 9:1-13; Fig. 7; Dec. 1,
                                                 Business, School, Library, and Home          2009 Examiner Interview Summary; Dec.
                                                 (1994), page 292 (“to break input into       28, 2009 Notice of Allowance at 2-10.
                                                 smaller chunks so that a program can act
                                                 upon the information”)                       Extrinsic Evidence:
                                                 Intrinsic Evidence:                          Materials from prior Sentius litigations,
                                                 (‘985 Patent) Figures 1, 7, 9A and 9B        including:
                                                 and 2:21-26 (“The process begins by
                                                 identifying terms of interest within a    Inventor and expert depositions transcripts
                                                 corpus of documents. Term                 from prior litigations.
                                                 identification may be accomplished by
                                                 crawling and parsing the corpus to select
                                                 terms through application of rules, such
                                                 as, a term was not previously in the
                                                 database, an unusually frequent use of
                                                 the term, the term is an article, or the
                                                 term is an unusual part of speech.”);

                                                 6:53-57 (“The term finder module
                                                 performs a full text index of a corpus of
                                                 documents such as a website and
                                                 generates a list of terms that may be of
                                                 interest 700. The term finder is directed
                                                 to a top-level folder and then recursively
                                                 crawls through that folder and every
                                                 sub-folder searching for all files that
                                                 match a specified file type or types.”);

                                                 6:57-60 (“Files matching the specified
                                                 types are parsed 710 using natural
                                                 language processing to tokenize the text
                                                 into significant objects such as words
                                                 and phrases until a full index of all


Supplemental Joint Claim Construction and                         49                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 50 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 words and phrases on the site is
                                                 created.”);
                                                 8:51-58 (“The Richlink Processor
                                                 interacts with the Template Object 930
                                                 to identify the rules that should be used
                                                 in processing and the Lexicon Object
                                                 920 to identify what terms should be
                                                 tagged in the Source text. Tags in the
                                                 page identify whether a page should be
                                                 processed by the RichLink Processor or
                                                 not, denote sections of a page to be
                                                 processed, and indicate the template that
                                                 should be used in processing that
                                                 page/section.”);

                                                 9:1-13 (“When a file is sent to the
                                                 RichLink Processor, several operations
                                                 can be optionally run on the text. The
                                                 text may be parsed, the document
                                                 categorized, and page-level meta data
                                                 tags added to the page. The document
                                                 content may be summarized. Matches
                                                 between terms in the page and terms
                                                 occurring in the Lexicon Object for
                                                 dictionaries specified by the template
                                                 used with this page are identified. A tag
                                                 is created around matched terms if meta
                                                 data or other criteria are met. Typically,
                                                 this tag is a hyperlink that leads to
                                                 additional annotational content for
                                                 identified category key-words.”);
                                                 9:37-42 (“The Template Object provides
                                                 a local representation of the Template
                                                 that contains the rules for processing and

Supplemental Joint Claim Construction and                         50                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 51 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 linking a file so a direct connection to
                                                 the Template Database is not required
                                                 and the Template Database may be on a
                                                 remote server from the RichLink
                                                 Processor.”);
                                                  ‘349 Patent, Claims 1, 31
                                                 EXTRINSIC EVIDENCE:
                                                 Document Image Understanding:
                                                 Geometric and Logical Layout, pp. 386-
                                                 389. ( “Document Image Understanding:
                                                 Geometric and Logical Layout” by
                                                 Robert Haralick 1994), describes how
                                                 technical documents are opened and
                                                 loaded into word processor software so
                                                 that its structure may be determined, and
                                                 the document may be cut/parsed into its
                                                 logical discrete pieces; e.g., text (words
                                                 and phrases) and non-text (images),
                                                 portions, through steps such as
                                                 segmentation. Refer to Page 386, Col. 1;
                                                 Page 386, Col. 2; Page 387, Col. 1; Page
                                                 389, Col. 1.”)

                                                 A Structure Editor for Abstract
                                                 Document Objects, pp. 418, 412, and
                                                 430-435. (“A Structure Editor for
                                                 Abstract Document Objects” by Gary
                                                 Kimura (1986), is several decades old,
                                                 and describes how common operating
                                                 systems support document viewers and

Supplemental Joint Claim Construction and                         51                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 52 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 editors. It describes how objects are
                                                 selected by their absolute or relative
                                                 positions when opened, viewed and
                                                 edited (See p 418). It also discloses how
                                                 selection is done through use of
                                                 keystrokes (p 422). Figure 16 describes
                                                 the commonly used structure for these
                                                 routine features in word processors and
                                                 computer operating systems, with
                                                 support for common editing and viewing
                                                 operations (p 430- p 435) including
                                                 type, move, copy, edit, delete, and other
                                                 such commands on objects. It also
                                                 explains the routine nature of display
                                                 operations (“'Formatting and viewing a
                                                 document for editing or reading involves
                                                 mapping its abstract representation to a
                                                 concrete representation (formatting) and
                                                 then to a display (viewing). The
                                                 functions described here are used for
                                                 both editing and reading; they are two
                                                 distinct functions:
                                                 • Viewing or visiting an object. This
                                                 involves creating windows on the screen
                                                 that correspond to the structure of the
                                                 document
                                                 •Putting a concrete image inside each
                                                 window. The content of a window either
                                                 corresponds to the object's raw data or is


Supplemental Joint Claim Construction and                         52                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 53 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                      and Supporting Evidence                    and Supporting Evidence
                                                 the result of a formatting operation.”) (p.
                                                 422).”)
                                                 Document Formatting Systems, pp. 419-
                                                 420, 422, 432 and 444-449. (“Document
                                                 Formatting Systems: Survey, Concepts
                                                 and Issues”, by Furuta et al (1982)
                                                 surveys document editing and viewing
                                                 systems available several decades ago
                                                 and the routine support for typical
                                                 operations from the operating systems
                                                 and the editors. It discloses allocating,
                                                 mapping and placing objects (p 420, p
                                                 447-449). (“Within the object model
                                                 framework, we can consider the major
                                                 operations of document processing as
                                                 mappings from objects to objects.
                                                 Editing operations are defined as
                                                 mappings from either abstract to abstract
                                                 objects or concrete to concrete objects.
                                                 Conventional text editing operations
                                                 map logical text objects to logical text
                                                 objects; for example, a text insertion or
                                                 deletion may be a mapping from strings
                                                 to strings or from paragraphs to
                                                 paragraphs. Also, editing operations on
                                                 an already formatted document produce
                                                 concrete objects from concrete objects.
                                                 An example of this type of editing is
                                                 interactively inserting or deleting text
                                                 from an already formatted paragraph,

Supplemental Joint Claim Construction and                         53                                 Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 54 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction             Zoho’s Proposed Construction
                                                      and Supporting Evidence                   and Supporting Evidence
                                                 thereby mapping concrete paragraphs to
                                                 concrete paragraphs; interactive layout
                                                 operations such as moving formatted
                                                 text, tables, or figures around a
                                                 document are also in this category.”) (p.
                                                 419)(“The abstract document editor is a
                                                 graphic version of the abstract object
                                                 module and uses the window object
                                                 module. The editor understands four
                                                 classes of commands: structural
                                                 viewing, content viewing, structural
                                                 editing, and data editing.”)(p. 432).”)
                                                 Ten Years of Window Systems, pp. 35-
                                                 37. (“Ten Years of Window Systems –
                                                 A Retrospective View” by Warren
                                                 Teitelman, discloses how window
                                                 systems and languages such as Smalltalk
                                                 directly supported “cut and paste”, and
                                                 how text could be selected and inserted
                                                 through use of inbuilt commands (p 36).
                                                 Also disclosed is the use of address
                                                 spaces in Smalltalk 76 and Smalltalk
                                                 1980.”)
                                                 The Text Editor Sam, pp.6-8 and 18.
                                                 (“The Text Editor Sam: by Rob Pike, the
                                                 use of addresses and offsets are
                                                 disclosed (See p 6-8). The use of the
                                                 mouse for interactive editing for the
                                                 typical operations, such a select, delete,
                                                 cut and paste, etc. is also disclosed in
Supplemental Joint Claim Construction and                         54                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 55 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 Figure 2 and Figure 4, for instance. The
                                                 routine use of pointers, offsets and
                                                 addresses is also disclosed (See p 18).”)

                                                 U.S. Patent Nos, 5,436,637 and
                                                 5,581,670. (“In US Patent 5,436,637, the
                                                 use of standard operations such as cut,
                                                 paste, open, copy, delete, is shown in
                                                 Figure 6A-F (See also Col 2). Use of
                                                 offsets and addresses is also disclosed
                                                 (See Col 13)”)
                                                 (“The ability to convert bitmap positions
                                                 to locations within the document data
                                                 structures is disclosed in US Patent
                                                 5,581,670 (See Col 4 and Col 4).
                                                 Typical operations such as cut & paste,
                                                 delete and other selection operations are
                                                 disclosed (See Col 33-36).”)

                                                 Emacs - Version 18.59 and VI- Version
                                                 3.0. (“Emacs -Version 18.59
                                                 (ftp://ftp.gnu.org/old-gnu/emacs/) and
                                                 VI (VIM) Version 3.0
                                                 (ftp://ftp.vim.org/pub/vim/unix) are
                                                 examples of two known visual editors
                                                 that were capable, in conjunction with a
                                                 processor’s operating system, of
                                                 opening a document and parsing,
                                                 indexing and displaying its words during
                                                 editing. These visual editors likewise

Supplemental Joint Claim Construction and                         55                               Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 56 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                      and Supporting Evidence                      and Supporting Evidence
                                                 could select a display location where
                                                 user input was received and convert that
                                                 display location into a position or
                                                 location within the document structure
                                                 at which the edit should take place.
                                                 Either of these visual editors would be a
                                                 suitable base upon which programming
                                                 could be added to achieve the claimed
                                                 functionality of creating look-up table
                                                 entries for certain words to be displayed
                                                 in pop-up windows alongside the
                                                 respective word when desired by a
                                                 user.”)

                                                 Declaration of V. Madisetti, ¶18, 47,
                                                 50, 59-60, 80, 95-98, 103-109, 123, 127-
                                                 131, 140.
Sentius’ Impact Statement: Zoho’s proposed construction of these terms differs from Sentius’ proposed construction by adding
limitations. If those limitations are included in the Court’s construction, that would have a substantial impact on the issue of
infringement of the claims of the ‘985 Patent where these terms appear.
Zoho’s Impact Statement: Adopting Zoho’s construction will establish that Zoho does not infringe the ’985 patent because the
accused products do not create an index of document segments and use a rule to identify a term in the index.
10. “lexicon object”         ’985 patent:        “representation of content used to match    “computer-readable data structure that
                             8, 18               terms with content or to create tags to     provides a local representation of the
                                                 assist in matching terms to content”        content of the term database and data
                                                                                             required to match terms and create tags”
                                                 Intrinsic Evidence:                         Intrinsic Evidence:
                                                 Abstract: “Data Objects that represent

Supplemental Joint Claim Construction and                        56                                     Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 57 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction                Zoho’s Proposed Construction
                                                      and Supporting Evidence                      and Supporting Evidence
                                                 the contents of the database and            Abstract; 4:13-26; 8:51-58; 9:1-13; 9:18-
                                                 templates are syndicated to remote          58; 9:59-10:14; 12:36-49; Figs. 9B; Sept.
                                                 servers running a processing engine.”       14, 2009 Response to Office Action at 11-
                                                 (‘985 Patent, 8:51-58, (“The Richlink       12, 13-14; Dec. 1, 2009 Examiner
                                                 Processor interacts with the Template       Interview Summary; Dec. 28, 2009 Notice
                                                 Object 930 to identify the rules that       of Allowance at 2-10.
                                                 should be used in processing and the
                                                 Lexicon Object 920 to identify what         Extrinsic Evidence:
                                                 terms should be tagged in the Source        Materials from prior Sentius litigations,
                                                 text. Tags in the page identify whether a   including:
                                                 page should be processed by the
                                                 RichLink Processor or not, denote           Inventor and expert depositions transcripts
                                                 sections of a page to be processed, and     from prior litigations.
                                                 indicate the template that should be used
                                                 in processing that page/section.”);

                                                 9:17-35 (“Lexicon Object 920 The
                                                 Lexicon Object provides a local
                                                 representation of the content of the Term
                                                 Database for use by the RichLink
                                                 Processor 910 so a direct connection to
                                                 the Term Database is not required and
                                                 the Term Database may be on a remote
                                                 server from the RichLink Processor. The
                                                 Lexicon Object contains data required to
                                                 match terms and create tags Such as a
                                                 representation of the terms in the
                                                 database optimized for fast matching by
                                                 the RichLink Processor, the TermID
                                                 from the Term Database, the
                                                 DictionaryID from the Term Database,
                                                 and other Term Database content for
                                                 which fast access is required, such as
                                                 annotation content.

Supplemental Joint Claim Construction and                        57                                      Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 58 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction            Zoho’s Proposed Construction
                                                      and Supporting Evidence                  and Supporting Evidence
                                                 The Lexicon Object may be stored once
                                                 on a single server and accessed by all
                                                 active Richlink Processor instances
                                                 running on that server. Or it may be
                                                 stored once on a central server and
                                                 accessed by active RichLink Processor
                                                 instances on multiple servers. It can
                                                 contain lexicons for multiple
                                                 dictionaries in a single object
                                                 instance.”);

                                                 9:59-10:14 (“Lexicon and Template
                                                 Manager 940 The Lexicon and Template
                                                 Manager insures that the Lexicon Object
                                                 920 and Template Object 930 are
                                                 synchronized with the Term and
                                                 Template Databases. When the server is
                                                 started, the manager is automatically
                                                 launched. It accesses the Term Database
                                                 to obtain the latest version of the
                                                 Lexicon Object for that server and
                                                 accesses the Template Database to
                                                 obtain the latest version of the Template
                                                 Object for that server, as shown in FIG.
                                                 9B. The Lexicon Object and Template
                                                 Object are then stored in the server's
                                                 memory where they can be accessed by
                                                 any active Richlink Processor instances
                                                 running on that server.
                                                 The Lexicon and Template Manager
                                                 must log into the databases. Preferences
                                                 are enforced based on that login so the
                                                 server only obtains lexicons and
                                                 templates for which they have
                                                 privileges.

Supplemental Joint Claim Construction and                        58                                Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
                        Case 4:19-cv-00001-YGR Document 65-2 Filed 03/18/20 Page 59 of 59



                                                   U.S. PATENT NO. 7,672,985
    Disputed Term              Claim(s)            Sentius’ Proposed Construction              Zoho’s Proposed Construction
                                                      and Supporting Evidence                    and Supporting Evidence
                                                 The Lexicon and Template Manager
                                                 may also be triggered via remote
                                                 request, such as an HTTP request, so
                                                 manual refreshes of the Lexicon Object
                                                 and Template Object can occur while
                                                 the server is running. The Lexicon and
                                                 Template Manager also includes a timer
                                                 function to trigger scheduled refreshes
                                                 of the Lexicon Object and Template
                                                 Object.”);
                                                 and Fig. 9A and 9B)

                                                 Extrinsic Evidence:
                                                 Declaration of V. Madisetti, ¶60, 89,
                                                 91-94, 97 and 133.
Sentius’ Impact Statement: Sentius believes that the construction of this term could potentially impact the issue of infringement of
dependent Claims 8 and 18 of the ‘985 Patent.
Zoho’s Impact Statement: Adopting Zoho’s construction will establish that Zoho does not infringe the ’985 patent because the
purported data objects in its system—spellcheck dictionaries—do not include data required to match terms and create tags.




Supplemental Joint Claim Construction and                        59                                    Case No.: 4:19-cv-00001-YGR
Prehearing Statement – Supplemental Appendix B
